Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15 are drawn to : decode, from a Serving General Packet Radio Service (GPRS)
Support Node (SGSN), secondary authentication credentials of a user
equipment (UE) for trusted access during establishment of a packet data
network (PDN) connection for the UE; and authenticate the UE with at least one external server using the secondary authentication credentials.
Group II, claim(s) 16-21, are drawn to: receive, from a Serving General Packet Radio Service (GPRS) SupportNode (SGSN), a Create PDP Context Request comprising a Protocol
Configuration Option (PCO) information element (IE); determine, from the PCO IE, secondary authentication credentials of a user equipment (UE) for external authentication of the UE, a server to be used for internet protocol (IP) address allocation, and a protocol to be used with the
server; communicate with the server to obtain an IP address; and send to the UE via the SGSN, the IP address.

Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Group I accomplishes to decode, from a Serving General Packet Radio Service (GPRS) Support Node (SGSN), secondary authentication credentials of a user
equipment (UE) for trusted access during establishment of a packet data
network (PDN) connection for the UE; and authenticate the UE with at least one external server using the secondary authentication credentials. Group II accomplishes receive, from a Serving General Packet Radio Service (GPRS) SupportNode (SGSN), a Create PDP Context Request comprising a Protocol
Configuration Option (PCO) information element (IE); determine, from the PCO IE, secondary authentication credentials of a user equipment (UE) for external authentication of the UE, a server to be used for internet protocol (IP) address allocation, and a protocol to be used with the
server; communicate with the server to obtain an IP address; and send to the UE via the SGSN, the IP address.
	Group I feature is classified in CPC H04W12/068.
	Group II feature is classified in CPC H04L63/0272.
A telephone call was made to Eric Bernsen on 3/3 to request an oral election to the above restriction requirement, but the contact was not made and did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARESH N PATEL/Primary Examiner, Art Unit 2496